Citation Nr: 1417127	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  

The Board remanded this appeal in August 2013.  There has been substantial compliance with the remand orders and the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not present until many years after service.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related to acoustic trauma sustained in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In May 2011, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA treatment records, personnel records, and VA examination reports are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss and tinnitus in June 2011 and January 2014.  An addendum medical opinion was also obtained in December 2011.  Taken together, these examinations are adequate, they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

III.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends were caused by acoustic trauma during service.  

The Veteran's service treatment records do not show any complaints of hearing loss or tinnitus in service.  The November 1953 separation examination does not include an audiogram; only a whisper test was performed.  VA has determined that whispered voice tests are not valid measurements of hearing levels.  Nonetheless, a clinical evaluation of the ears during the Veteran's November 1953 separation examination was normal.  

The Veteran was seen in January and November 2002 for VA wellness examinations.  The Veteran denied experiencing hearing loss and tinnitus during both examinations.  

The Veteran was afforded a VA examination in June 2011, which revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
60
65
LEFT
25
35
40
65
70

Speech recognition was 88 percent for the right ear and 80 percent for the left ear.

The June 2011 examiner concluded that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to service.  The examiner's rationale was based on the Veteran's denial of hearing loss and tinnitus during a VA wellness examination in 2002.  Furthermore, the examiner concluded that high levels of nose exposure are inconsistent with the Veteran's occupation as a cook. 

An addendum medical opinion was obtained in December 2011.  The examiner cited to an Institute of Medicine (IOM) study that found it extremely unlikely for the onset of noise-induced hearing loss to be delayed for many years.  The examiner opined that as the Veteran's hearing was normal upon separation, there was no evidence of hearing damage due to military noise exposure.  The examiner also stated that any worsening of the Veteran's hearing from the time of separation from service was due to post-service noise exposure.  

VA treatment records from June 20011 to November 2011 show treatment for hearing loss. 

The Veteran was afforded another VA examination in January 2014.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
60
65
LEFT
25
35
40
65
70

Speech recognition was 88 percent for the right ear and 82 percent for the left ear.

After eliciting the Veteran's military history, the examiner concluded that that his bilateral hearing loss and tinnitus are less likely due to military service.  The examiner's rationale was based on the Veteran's significant history of occupational and recreational noise exposure from carpentry, farming, target shooting, truck driving, and grading with no use of hearing protection.  The examiner noted that occupational and recreational noise exposures without hearing protection are factors that need to be considered in determining the etiology of hearing loss and tinnitus.  The examiner also relied on treatment records, including a 2002 VA wellness examination, that show no complaints of hearing loss and tinnitus. 

The Veteran has submitted buddy statements from D.R. and G.E.  D.R. claims that he had to repeat himself countless times when speaking to the Veteran after his return from service.  G.E claims that the Veteran's hearing was noticeably worse after he was discharged.  Both D.R. and G.E. contend that the Veteran's hearing has gotten progressively worse over the years. 

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.  As stated above, service connection is granted if there is evidence to show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

The medical evidence establishes that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  In regards to the second element, the Veteran attributes his hearing loss and tinnitus to acoustic trauma in service.  Specifically, the Veteran claims that he was exposed to loud flight line and weapons noise as a mechanic.  Although the Veteran's DD-214 only shows service as a cook, VA has conceded exposure to acoustic trauma based on his claimed weapons training.   

However, despite the Veteran's current disabilities and noise exposure in service, the Board finds that there is no adequately supported competent evidence specifically linking the Veteran's hearing loss and tinnitus to acoustic trauma sustained in service.

The Veteran's service treatment records do not show any complaints of hearing loss or tinnitus in service.  A November 1953 clinical evaluation of the ears was normal. 

Furthermore, post-service treatment records also do not attribute the Veteran's hearing loss and tinnitus to acoustic trauma during service.  To the contrary, during January and November 2002 wellness examinations, the Veteran denied hearing loss and tinnitus. 

The record also indicates that the Veteran has a significant history of occupational and recreational noise exposure.  At the June 2013 hearing, the Veteran testified that he worked in the construction industry for fifteen years, where he drove a mill truck daily without hearing protection.  The Veteran also stated that he occasionally rides a motorcycle and goes target shooting.  The January 2014 examiner considered these occupational and recreational exposures and found that the Veteran's hearing loss and tinnitus was less likely than not related to service. 

The only other evidence in favor of a link between the Veteran's conditions and in-service acoustic trauma is the Veteran's own assertions and the buddy statements submitted by G.E. and D.R., which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences, it is beyond his competence to opine that his bilateral hearing loss and tinnitus are related to his service.  G.E. and D.R. are also not capable of relating the Veteran's current disabilities to service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

It is also noteworthy that the Veteran did not file a claim for service connection for bilateral hearing loss and tinnitus for many years after service.  This delay in filing a claim also diminishes the credibility of his current assertions that his conditions are related to service.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


